           Case 1:21-cv-01181-JLT Document 4 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE G. CASTILLO                                  Case No. 1:21-cv-01181-JLT (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE
13            v.                                        (Doc. 1)
14    JEAN HARPER, et al.,
                                                        21-DAY DEADLINE
15                       Defendants.

16

17           Jose G. Castillo, appearing pro se, has filed a civil rights complaint. (Doc. 1.) The

18   pleading appears frivolous on its face. If Plaintiff wishes to proceed and have the Court screen

19   the complaint under 28 U.S.C. § 1915A, Plaintiff must pay the $402 filing fee or seek to

20   proceed in forma pauperis (“IFP”). The Court advises that, if Plaintiff chooses to proceed and if

21   the complaint is deemed frivolous, his filing fee will not be refunded, or if he seeks to proceed

22   IFP, he may be obligated to pay the filing fee. Accordingly, within 21 days, the Plaintiff

23   SHALL pay the filing fee, apply to proceed IFP, or file a notice of dismissal.

24   ///

25   ///

26   ///

27   ///

28   ///
        Case 1:21-cv-01181-JLT Document 4 Filed 08/16/21 Page 2 of 2


 1          Failure to comply with this order will result in a recommendation that this case be

 2   dismissed for failure to obey a court order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 16, 2021                          _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28



                                                    2
